Citation Nr: 0735701	
Decision Date: 11/13/07    Archive Date: 11/26/07

DOCKET NO.  05-16 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada



THE ISSUES

1.  Entitlement to service connection for hypertension, 
including as secondary to service connected diabetes mellitus 
or post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for a thyroid disorder, 
to include goiter, claimed as due to exposure to Agent 
Orange.



ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel






INTRODUCTION

The appellant is a veteran who served on active duty from 
December 1966 to February 1970.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from a June 2004 
rating decision by the Reno, Nevada, VA Regional Office (RO).  


FINDINGS OF FACT

1.  Hypertension was not manifested during the veteran's 
service or in the first postservice year,  and is not shown 
to be related to injury or disease in service or to a service 
connected disability (specifically diabetes mellitus or 
PTSD).

2.  The veteran's thyroid disease and goiter were not 
manifested in service or for many years thereafter, and are 
not shown to be related to service, to include herbicide 
exposure therein.


CONCLUSIONS OF LAW

1.  Service connection for hypertension, including as 
secondary to service connected diabetes mellitus and PTSD, is 
not warranted.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 
(2007).

2.  Service connection for a thyroid disorder, to include 
goiter, is not warranted.  38 U.S.C.A. §§ 1110, 1116, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309 (2007).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant 
claims.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  In addition, in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals 
for Veterans Claims (Court) held that the notice requirements 
of the VCAA applied to all 5 elements of a service connection 
claim (i.e., to include the rating assigned and the effective 
date of award).  

A February 2004 letter (prior to the decision on appeal) and 
a March 2007 letter informed the veteran of the evidence and 
information necessary to substantiate the claims, the 
information required of him to enable VA to obtain evidence 
in support of his claims, the assistance that VA would 
provide to obtain evidence and information in support of the 
claims, and the evidence that he should submit if he did not 
desire VA to obtain such evidence on his behalf.  He was also 
advised to submit evidence in his possession.  March 2006 
correspondence provided notice regarding disability ratings 
and effective dates of awards.  See Dingess, supra.  

Regarding VA's duty to assist, VA has obtained all 
pertinent/identified records that could be obtained, and all 
evidence constructively of record has been secured.  The 
veteran has not identified any pertinent records that are 
outstanding.  He was provided with a VA examination in 
conjunction with his claim for service connection for 
hypertension in April 2004.  The Board declines to obtain 
medical nexus opinion in the matter of entitlement to service 
connection for a thyroid disorder, including goiter, because 
there is no objective evidence suggesting a relationship 
between the appellant's current claimed disability and his 
military service.  Thus, while there is a current diagnosis 
of record, there is no true indication that the disability is 
(or might be) related to service.  See Charles v. Principi, 
16 Vet. App. 370 (2002).  Indeed, in view of the absence of 
any mention of pertinent disability in medical records for 
several decades following service, any opinion relating the 
current disability to service would be speculative.  Notably, 
service connection may not be based on resort to pure 
speculation or even remote possibility.  See 38 C.F.R. § 
3.102.  The duty to assist is not invoked, even under 
Charles, where "no reasonable possibility exists that such 
assistance would aid in substantiating the claim." 38 USCA 
5103A(a)(2).  Evidentiary development is complete to the 
extent possible.  VA's duty to assist is met.  It is not 
prejudicial for the Board to proceed with appellate review.  
See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  

II.  Factual Background

The veteran's service medical records (SMRs) do not note any 
goiter or thyroid problems.  Blood pressure readings of 
124/80 (pre-induction examination in July 1966); 120/72 (July 
1967); and 128/82 (separation examination in December 1969) 
were noted.  The separation examination noted normal head, 
neck, and endocrine system examinations.  

The earliest indication of hypertension in the record is in a 
November 1995 VA treatment record.  The veteran reported that 
he had had "high blood pressure for about a week now."  
Treatment records beginning in 2003 show ongoing use of 
medication for hypertension.

In April 2003, a nuclear medicine thyroid uptake scan was 
performed to evaluate an enlarged right thyroid lobe.  VA 
endocrinology consultation in May 2003 diagnosed subclinical 
hyperthyroidism and goiter.  In April 2004, the veteran 
underwent a right thyroid lobectomy.  

On VA examination in April 2004 (which included pertinent 
laboratory studies), it was noted that the veteran's cardiac 
status seemed to be within normal limits, without symptoms or 
complaints.  His blood pressure was 138/74.  The diagnoses 
were: Essential hypertension, well controlled; and mild 
hypertensive vascular disease.  The examiner opined that 
"[t]his is not a complication of diabetes mellitus based on 
normal renal function."  

III.  Legal Criteria and Analysis

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 U.S.C.A. § 
3.303.  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service. 38 C.F.R. § 3.303(d).  Certain 
chronic disabilities, including hypertension, may be presumed 
to have been incurred in service if manifested to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Service connection may be granted for disability that is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Where a service- 
connected disability aggravates a nonservice- connected 
condition, a veteran may be compensated for the degree of 
disability (but only that degree) over and above the degree 
of disability existing prior to the aggravation.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) (en banc).

If a veteran was exposed to a herbicide agent (to include 
Agent Orange) during active military, naval or air service 
and has contracted an enumerated disease to a degree of 10 
percent or more at any time after service (except for 
chloracne and acute and subacute peripheral neuropathy which 
must be manifested within a year of the last exposure to an 
herbicide agent during service), the veteran is entitled to a 
presumption of service connection even though there is no 
record of such disease during service.  38 U.S.C.A. § 1112; 
38 C.F.R. § 3.307, 3.309(e).  The enumerated diseases are 
chloracne or other acneform diseases; Type II diabetes; Non- 
Hodgkin's lymphoma; Hodgkin's disease; chronic lymphocytic 
leukemia; multiple myeloma; acute and subacute peripheral 
neuropathy; porphyria cutanea tarda; prostate cancers; 
respiratory cancers; and certain types of soft-tissue 
sarcoma.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6)(iii), 
3.309(e), 3.313.  Veterans who, during active service, served 
in the Republic of Vietnam during the period beginning on 
January 9, 1962, and ending on May 7, 1975, shall be presumed 
to have been exposed to an herbicide agent, unless there is 
affirmative evidence of non- exposure.  38 U.S.C.A. §§ 1116; 
38 C.F.R. § 3.307.

VA, under the authority of the Agent Orange Act of 1991, has 
determined that a presumption of service connection based on 
exposure to herbicides in the Republic of Vietnam during the 
Vietnam era is not warranted for disorders which are not 
enumerated by regulation.  See 64 Fed. Reg. 59232, 59236-37 
(1999).

The Federal Circuit has held that if a claimed disorder is 
not included as a presumptive disorder, then direct service 
connection may be established by evidence demonstrating that 
the disease was in fact "incurred" during service.  See 
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the 
evidence is assembled, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).



Hypertension

Blood pressure readings during service were within normal 
limits.  The first postservice evidence of hypertension is in 
November 1995, more than 25 years after the veteran's 
separation from service.  Such a lengthy interval of time 
between service and the initial postservice clinical 
manifestation of a disability for which service connection is 
sought is, of itself, a factor weighing against a finding 
that a disability is service connected.  Accordingly, service 
connection for any current hypertension on a direct basis, 
i.e., that it was incurred or aggravated in service is not 
warranted.  Similarly, there is no basis for a finding of 
hypertension on a presumptive basis, as it was not shown 
within the first postservice year.

The veteran proposes a secondary theory of service connection 
(under 38 C.F.R. § 3.310).  He alleges that his hypertension 
resulted from his service connected diabetes mellitus and/or 
PTSD.  Three threshold requirements must be met in order to 
establish secondary service connection.  First, there must be 
competent evidence (a medical diagnosis) of current 
disability.  This requirement is met as hypertension has been 
established by multiple treatment reports.  The further two 
requirements that must be satisfied are: Evidence of a 
service-connected disability and competent evidence of a 
nexus between the service- connected disability and the 
disability for which secondary service connection is claimed.

As the veteran has established service-connection for 
diabetes mellitus and PTSD, what remains to be shown is that 
hypertension was caused or aggravated by his diabetes 
mellitus and/or PTSD.  The only medical opinion of record in 
that matter is that of the April 2004 VA examiner, who 
concluded that there was no relationship between the 
veteran's hypertension and his diabetes mellitus, since he 
had normal renal function on laboratory testing.  There is no 
medical evidence of record that refutes this opinion.  
Furthermore, there is no competent (medical) evidence of 
record that supports the veteran's contention that his 
hypertension was caused or aggravated by his service 
connected PTSD; his own contentions in this regard are not 
competent evidence, as he is a layperson, untrained in 
determining medical etiology.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992).

Accordingly, secondary service connection for hypertension 
likewise is not warranted.  The Board has considered the 
doctrine of affording the veteran the benefit of any existing 
doubt; however, the preponderance of the evidence is against 
this claim.  Hence, it must be denied.

Thyroid/Goiter

Thyroid disease and goiter were first diagnosed in 2003.  As 
such disabilities were not noted in service or for many years 
thereafter, direct service connection for the disabilities is 
not warranted.

The veteran proposes a theory of entitlement that his thyroid 
disease and/or goiter resulted from Agent Orange exposure in 
service.  The evidence shows that he served in Vietnam.  
Significantly, thyroid disease and goiter are not themselves 
diseases enumerated in 38 C.F.R. § 3.309(e), nor have they 
been attributed by any competent evidence to a disease 
enumerated in § 3.309(e).  Accordingly, there is no basis for 
application of the presumptive provisions of 38 U.S.C.A. § 
1116.

While the veteran may still establish service connection for 
his thyroid disease/goiter based on Agent Orange exposure by 
competent affirmative evidence showing such etiology (see 
Combee, supra), he has not presented any such evidence.  His 
own opinion in the matter is not competent evidence.  See 
Espiritu, supra.  Once again, there is no medical evidence 
relating the claimed disability to service or to any incident 
therein. The earliest medical evidence of the veteran's 
thyroid/goiter pathology is in 2003, more than 32 years after 
he was discharged from service.  As was noted above, such a 
lengthy interval between service and the earliest 
documentation of the disability for which service connection 
is sought is, of itself, a factor for consideration against a 
finding of service connection.  The preponderance of the 
evidence is against this claim.  Hence, it must be denied.





ORDER

Service connection for hypertension, including as secondary 
to service connected diabetes mellitus or PTSD, is denied.

Service connection for a thyroid disorder, to include goiter, 
claimed as due to exposure to Agent Orange, is denied.



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


